       Case 2:19-cv-01643-MCE-CKD Document 12 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   3 RE4, LLC,                                           )   CASE NO.: 2:19-CV-01643-MCE-CKD
                                                           )
12                                Plaintiff,               )   STIPULATION FOR DISMISSAL
                                                           )   OF ACTION IN ITS ENTIRETY;
13   vs.                                                   )   ORDER
                                                           )
14   STATE NATIONAL INSURANCE                              )
     COMPANY and DOES 1 to 100,                            )
15                                                         )
                                  Defendants.              )
16                                                         )
17
              IT IS HEREBY STIPULATED by the parties to this action through and by
18
     their respective designated counsel that this action in its entirety be dismissed with
19
     prejudice pursuant to Federal Rules of Civil Procedure 41(a)(1).
20

21
     Dated: April 28, 2020                           LAW OFFICES OF SASSOON SALES, P.C.
22

23
                                                     By:
24                                                         Sassoon Sales.
                                                           Attorneys for Plaintiff 3RE4, LLC
25

26
27

28
                                                       -1-
                                 STIPULATION RE DISMISSAL OF ACTION WITH PREJUDICE
                                                       ORDER
     |V693|2039698.docx.DOC;1|
       Case 2:19-cv-01643-MCE-CKD Document 12 Filed 04/29/20 Page 2 of 2

 1   Dated: April 28, 2020                           CUMMINS & WHITE, LLP
 2

 3                                                   By:
                                                           Larry M. Arnold, P.C.
 4                                                         Attorneys for Defendant
                                                           STATE NATIONAL INSURANCE
 5                                                         COMPANY
 6

 7                                                 ORDER
 8            GOOD CAUSE APPEARING, this entire action is hereby DISMISSED with
 9   prejudice. Each party shall bear their own attorneys’ fees and costs, and the Clerk of
10   the Court is directed to close the case.
11
        IT IS SO ORDERED.
12 Dated: April 28, 2020

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       -2-
                                 STIPULATION RE DISMISSAL OF ACTION WITH PREJUDICE
                                                       ORDER
     |V693|2039698.docx.DOC;1|
